        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 1 of 18




Darren J. Devlin, Esq. [SBN 176261]
darren@resolutionfunding.net
Law Offices of Jason C. Tatman, A.P.C.
5677 Oberlin Drive, Suite 210
San Diego, CA 92121
(844) 252-6972
Fax (858) 348-4976
Attorney for Plaintiff Antonio Caballero


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO DIVISION

ANTONIO CABALLERO                 ) CASE NO. 20-cv-06019
                                  )
                                  )
       Plaintiff,                 ) Plaintiff’s Ex Parte Motion1 for
vs.                               ) Issuance of Post-Judgment Writ
                                  ) of Execution Pursuant to Section
FUERZAS ARMADAS                   ) 201(a) of the Terrorism Risk
REVOLUCIONARIAS DE COLOMBIA, ) Insurance Act of 2002
a/k/a FARC-EP a/k/a REVOLUTIONARY )
ARMED FORCES OF COLOMBIA; and )
THE NORTE DE VALLE CARTEL         )
                                  )
       Defendants.                )
                                  )




1
 Because this case does not have a Judge assigned, this Motion does not have the date
and time of the hearing or the name of the Judge who will be hearing the Motion.
                                              i
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
                Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 2 of 18




                                                    TABLE OF CONTENTS

A.         Brief Procedural Background ......................................................................................... 1
B.         Brief Factual Background............................................................................................... 2
C.         Collections of ATA Judgments under the ATA and TRIA ............................................ 3
D.         The Terrorism Risk Insurance Act ................................................................................. 4
     i.      The Judgment Is Against a Terrorist Party ................................................................... 7
           1.      The Law Provides a Broad Definition of Agents or Instrumentalities .................. 8
           2. This Motion is Supported by the Sworn Declarations of a Highly Qualified
           Former OFAC Official ................................................................................................... 9
           3.      Montelongo is an agent or instrumentality of the FARC .................................... 10
     ii.        The Claim Is Based on an Act of Terrorism ........................................................... 11
     iii.       The Accounts Are “Blocked Assets” of a Terrorist Party ...................................... 11
     iv.        Execution Helps Satisfy Mr. Caballero’s Award for Compensatory Damages ...... 13
E.         California Execution Statutes Govern Procedure ......................................................... 13
F.         Conclusion .................................................................................................................... 14




                                             ii
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
             Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 3 of 18




                                           TABLE OF AUTHORITIES
Cases
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 18-25337 (S.D. Fla.
  May 20, 2020)............................................................................................................ passim
Stansell v. Revolutionary Armed Forces of Columbia [sic], 771 F.3d 713, 729-730 (11th
  Cir. 2014) ................................................................................................................... passim
Weininger v. Castro, 462 F. Supp. 2d 457, 479 (S.D.N.Y. 2006) ................................ 5, 7, 11
Statutes
18 U.S.C. § 2333(e) .......................................................................................................... 1, 12
28 U.S.C. § 1963 .................................................................................................................... 2
50 U.S.C. §§ 1701–1706 ...................................................................................................... 11
8 U.S.C. § 1182 ...................................................................................................................... 7
California Code of Civil Procedure, Sections 695.010 through 709.30 ..................... 6, 13-14
Pub. L. No. 107-297, § 201(a), 116 Stat. 2322 (codified at 28 U.S.C. § 1610 note) .... 1, 4, 7,
  12
Other Authorities
148 Cong. Rec. S11524, at S11528 (Nov. 19, 2002) ............................................................. 4
U.S. Dep’t Treasury, Revised Guidance on Entities Owned by Persons Whose Property and
  Interests in Property are Blocked, (Aug. 13, 2014) .......................................................... 12
Regulations
31 C.F.R. § 594.802 .............................................................................................................. 11




                                             iii
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 4 of 18




      Plaintiff Antonio Caballero, by and through undersigned counsel, moves for the

issuance of a Court ordered writ of execution to enforce his Final Judgment pursuant

to: (i) the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333(e); (ii) Section 201(a) of

the Terrorism Risk Insurance Act of 2002 (“TRIA”), Pub. L. No. 107-297, § 201(a),

116 Stat. 2322 (codified at 28 U.S.C. § 1610 note); (iii) Rule 69 of the Federal Rules

of Civil Procedure; (iv) Section 701.010(a) of the California Code of Civil Procedure;

(v) Stansell v. Revolutionary Armed Forces of Columbia [sic], 771 F.3d 713, 729-730

(11th Cir. 2014) (concluding that in actions to enforce judgments against terrorists

“factors weigh in favor of immediate attachment”); and (vi) L.R. 7-10, Ex Parte

Motions.

      This Motion is accompanied by an Order on Motion for Default Final Judgment,

D.E. 62 at 1, Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 18-

25337 (S.D. Fla. May 20, 2020) (the “ATA Final Order”), Exhibit 1 hereto; the

Sworn Declaration of John Robert McBrien (“Sworn Declaration”), Exhibit 2

hereto; and, a proposed Writ of Execution (EJ-130) and accompanying Notice of Levy

(EJ-150), Exhibit 3 hereto.

                            MEMORANDUM OF LAW

      A. Brief Procedural Background

      On May 20, 2020, Chief Judge Michael K. Moore of the United States District

Court for the Southern District of Florida (“S.D. Fla.”) entered a Final Judgment in
                                             1
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 5 of 18




favor of Plaintiff Antonio Caballero and against Defendants Fuerzas Armadas

Revolucionarias de Colombia (“FARC”) and the Norte del Valle Cartel (“NDVC”).

See D.E. 63, Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 18-

25337 (S.D. Fla. May 20, 2020) (the “ATA Final Judgment”). Pursuant to 28 U.S.C.

§ 1963, Plaintiff registered the ATA Final Judgment with this Court on August 14,

2020 [D.E. 1] and may now enforce his ATA Final Judgment like any judgment issued

from this Court. See 28 U.S.C. § 1963 (“A judgment so registered shall have the same

effect as a judgment of the district court of the district where registered and may be

enforced in like manner.”)

      B. Brief Factual Background

      As recounted by a Florida state court and accepted by the federal Court in the

S.D. Fla., the “Plaintiff, his father, and his family owned and operated farms and

properties in the central regions of Colombia, in an area that was strategically located

along the defendants’ drug trafficking route.” See Ex. 1, ATA Final Order at p. 2.

“ELN forces kidnapped Plaintiff’s father, who was the former Ambassador to the

United Nations, a leading politician, and an outspoken critic of narcotics traffickers in

Colombia, to send a message to other potentially uncooperative landowners in the

region that resistance to the defendants’ demand would not be tolerated and would

result in them being targeted for kidnapping for ransom and/or assassination.” Id.



                                             2
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 6 of 18




“Then, ELN and FARC, abused and tortured Plaintiff’s father over a period of

approximately six months before brutally murdering him.” Id.

      After reviewing Plaintiff’s federal court Complaint filed under the ATA, the

record in the federal court, and a final judgment entered after a non-jury trial in Florida

state court under different theories of recovery, the Court in the S.D. Fla. entered an

order on Motion for Default Judgment entering Final Judgment in favor of Plaintiff

Antonio Caballero and against the FARC and NDVC for $45 million in actual

compensatory non-economic damages, which it trebled under 18 U.S.C § 2333 (2020),

$1,729,667.00 in actual compensatory economic damages, which it trebled under §

2333, and a post-judgment interest rate of 0.15% per annum. Id. at p. 14.

      C. Collections of ATA Judgments under the ATA and TRIA

      As explained more fully below, Congress has recognized that it is difficult for

terrorism victims to recover on their judgments. By passing TRIA and amending the

ATA, Congress has allowed terrorism victims to satisfy the compensatory damages

portion of their judgments from the blocked assets of the terrorist defendants and from

the blocked assets of any agency and instrumentality of the terrorist defendants.

      Through post-judgment discovery efforts in the S.D. Fla. action, Plaintiff

Antonio Caballero has learned that non-party SoundExchange, Inc. is holding blocked

assets in the putative name of, or for the benefit of, an agent and instrumentality of the

FARC in a bank account located in San Francisco. In accordance with the law and
                                             3
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 7 of 18




evidence discussed below, Plaintiff Antonio Caballero respectfully requests that this

Court determine that Julio Cesar Alvarez Montelongo (“Montelongo”) is an agent or

instrumentality of the FARC and authorize the issuance of a Writ of Execution to be

served upon SoundExchange, Inc. for any blocked assets it is holding in the putative

name of, or for the benefit of, such agent or instrumentality.

      D. The Terrorism Risk Insurance Act

      In 2002, Congress enacted TRIA to govern certain post-judgment attachment

proceedings for cases involving terrorist attacks. Congress sought to “deal

comprehensively with the problem of enforcement of judgments issued to victims of

terrorism in any U.S. court by enabling them to satisfy such judgments from the frozen

assets of terrorist parties.” 148 Cong. Rec. S11524, at S11528 (Nov. 19, 2002)

(statement of Sen. Harkin). Section 201(a) states:

             Notwithstanding any other provision of law, and except as
             provided in subsection (b), in every case in which a person
             has obtained a judgment against a terrorist party on a claim
             based upon an act of terrorism, or for which a terrorist party
             is not immune under section 1605A or 1605(a)(7) . . . , the
             blocked assets of that terrorist party (including the blocked
             assets of any agency or instrumentality of that terrorist
             party) shall be subject to execution or attachment in aid of
             execution in order to satisfy such judgment to the extent of
             any compensatory damages for which such terrorist party
             has been adjudged liable.

TRIA § 201(a) (emphasis added).



                                             4
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 8 of 18




      In other words, a victim holding an unsatisfied judgment against a terrorist party

can collect so long as the following requirements are met: first, the victim “has

obtained a judgment against a terrorist party.” Weininger v. Castro, 462 F. Supp. 2d

457, 479 (S.D.N.Y. 2006). Second, “the judgment is either (a) for a claim based on an

act of terrorism, or (b) for a claim for which a terrorist party is not immune under §

1605(a)(7).” Id. Third, “the assets are ‘blocked assets’ within the meaning of TRIA.”

Id. Lastly, the “execution is sought only to the extent of any compensatory damages.”

Id. All elements are satisfied here.

      Additionally, to execute against a terrorist party’s “agency or instrumentality,”

the victim “must further establish that the purported agency or instrumentality is

actually an agency or instrumentality.” Stansell v. Revolutionary Armed Forces of

Columbia [sic], 771 F.3d 713, 723 (11th Cir. 2014). The agency or instrumentality

standard was created to reach beyond the terrorists’ efforts to stay in the shadows by

using “straw persons” or other layers of affiliated companies and persons as fronts.

As the Eleventh Circuit put it, “[o]n the other hand, terrorist organizations such as

FARC operate in the shadows out of necessity. For example, a corporation organized

under Florida law will almost certainly not list FARC as a shareholder of record.

Instead, it will operate through layers of affiliated individuals and front companies.”

Stansell 771 F.3d at 732. The Eleventh Circuit has also recognized that terrorist and

money laundering operations are “clandestine” such that a plaintiff can even establish
                                             5
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 9 of 18




the agent or instrumentality relationship as being indirect. Id. at 732, 742. In fact, the

standard can be met even if the blocked party has never previously been linked to the

terrorist party. Id. at 739 (“The Partnerships had not previously been directly linked

to FARC by OFAC or any other executive or judicial authority.”)

      Per the Eleventh Circuit’s holding in Stansell, a terrorist victim may apply ex-

parte for an agent or instrumentality determination by a court because the alleged

agencies and instrumentalities are not entitled to a hearing before the issue of a writ

of attachment, but only before turnover. Stansell, 771 F.3d at 729.2     In its extensive

due process analysis, the Eleventh Circuit concluded that “[m]ere attachment is a

minimally intrusive manner” of reducing the risk of fleeting assets. Id. Thus, Mr.

Caballero has moved ex-parte for the issuance of the writ of execution described

herein. Id. (“Because the factors weigh in favor of immediate attachment, Claimants

were not constitutionally entitled to a hearing before the writ issued. In sum, Claimants

were entitled to notice and to be heard before execution, though not necessarily before

attachment.”).




2
 Because Stansell, 771 F.3d at 729, has interpreted TRIA to authorize the filing of an
ex parte motion, Plaintiff satisfies LR 7-10. See also 699.030 of the California Code
of Civil Procedure.
                                             6
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 10 of 18




                    i. The Judgment Is Against a Terrorist Party

      The first element under TRIA—that “a person has obtained a judgment against

a terrorist party”—is met. Weininger, 462 F. Supp. 2d at 479. The Defendant FARC

is a “terrorist party.” See ATA Final Order, D.E. 62 at 1. TRIA defines a “terrorist

party” as a “terrorist” or as a “terrorist organization (as defined in section

212(a)(3)(B)(vi) of the Immigration and Nationality Act [(“INA”)] (8 U.S.C.

1182(a)(3)(B)(vi)) . . . .” TRIA § 201(d)(4). Under the INA, a “terrorist organization”

includes: (1) any organization designated as a Foreign Terrorist Organization under 8

U.S.C. § 1189, see 8 U.S.C. § 1182(a)(3)(B)(vi)(I); (2) any organization designated,

upon publication in the Federal Register, as a terrorist organization for engaging in

terrorist activities, see 8 U.S.C. § 1182(a)(3)(B)(vi)(II); and (3) any organization “that

is a group of two or more individuals, whether organized or not, which engages in, or

that has a subgroup which engages in, [terrorist activities as defined in 8 U.S.C. §

1182(a)(3)(B)(iv)(I)–(VI)] . . . . ” See 8 U.S.C. § 1182(a)(3)(B)(vi)(III).

      The Southern District determined that the Defendants’ conduct constituted an

act of international terrorism. See ATA Final Order at 6. The Southern District found

that the Defendants kidnapped Caballero’s father in Colombia, tortured him for

approximately six months, and then killed him “to send a message to other potentially

uncooperative landowners in the region that resistance to (or failure to comply with)



                                             7
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 11 of 18




Defendants’ demands would not be tolerated and would result in them being targeted

for kidnapping for ransom and/or assassination.” See id. (quoting Compl. at ¶ 5).

      Moreover, in 2001, the United States designated the FARC as a Specially

Designated Global Terrorist under Executive Order 13224, and in 2003, the U.S.

President designated the FARC as a Specially Designated Narcotics Trafficker

pursuant to the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. §§1901–1908.

                           1. The Law Provides a Broad Definition of Agents or
                              Instrumentalities

      In Stansell, the Eleventh Circuit adopted the District Court’s definition of

“agency or instrumentality” for TRIA purposes. 771 F.3d at 724 n.6. An “agency or

instrumentality” is any person, entity, drug cartel, or organization that: (1) “materially

assist[ed] in, or provid[ed] financial or technological support for or to, or provid[ed]

goods or services in support of the international narcotics trafficking activities of a

specially designated narcotics trafficker . . . [FARC]”; “and/or” (2) was “owned,

controlled, or directed by, or acting for or on behalf of, a specially designated narcotics

trafficker . . . [FARC]”; “and/or” (3) “play[ed] a significant role in international

narcotics trafficking [related to coca paste or cocaine manufactured or supplied by the

FARC].” See id.




                                             8
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 12 of 18




                           2. This Motion is Supported by the Sworn Declarations
                              of a Highly Qualified Former OFAC Official

      This Motion is supported by the Sworn Declaration and Supplemental

Declaration of John Robert McBrien. See Ex. 2 hereto. By way of background, Mr.

McBrien was formerly the Associate Director for Global Targeting in the Office of

Foreign Assets Control (“OFAC”), the U.S. Treasury Department’s sanctions

organization. See Ex. 2. Sworn Declaration at ¶ 1. He held that position from May

2005 to December 2011, when he retired from the Treasury Department. Id. At all

times during his employment with OFAC, Mr. McBrien was in charge of its

designations operations. Id. This covered the period from November 1987 to and

throughout the formal creation of OFAC’s Office of Global Targeting (OGT) in 2005.

Id.

      Mr. McBrien was in charge of the designations programs of OFAC for more

than 24 years. Id. OFAC’s Office of Global Targeting is charged with investigating

and identifying the foreign entities and individuals that are designated under OFAC’s

Specially Designated Nationals (“SDN”) programs directed against the principals,

operatives, and networks of sanctioned countries, regimes, and non-state foreign

adversaries. Id.     Mr. McBrien is also an authority in the employment of U.S.

economic sanctions programs and had a seminal role in the conception, design, and

development of the Specially Designated Nationals list and targeted sanctions against


                                             9
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 13 of 18




non-state foreign adversaries. Id. ¶ 2. His initiatives have been a key factor in the

development of economic sanctions as a major instrument of national security policy.

Id.   During his nearly 25 years with OFAC, Mr. McBrien participated in the

development of every sanctions Executive Order issued in that period and in the

implementation of the resulting sanctions programs. Id.

                           3. Montelongo is an agent or instrumentality of the
                              FARC

      Mr. McBrien has opined that Montelongo is an agent and instrumentality of the

FARC. See Ex. 2, Sworn Declaration at ¶ 11. Mr. McBrien further opined that

Montelongo is an integral member of the Flores Drug Trafficking Organization (the

“Flores DTO”). Id. (citing U.S. Department of the Treasury Office of Foreign Asset

Control publication: “Flores Drug Trafficking Organization August 2017 –

Individuals”). According to Mr. McBrien entities linked to the Flores DTO include

entities linked to Montelongo. Id. (citing U.S. Department of the Treasury Office of

Foreign Asset Control publication: “Flores Drug Trafficking Organization August

2017 – Entities”). Thus, with regard to Montelongo, Plaintiff Antonio Caballero has

established through competent evidence submitted to this Court that the

aforementioned is an agent and instrumentality of the FARC, whose assets are subject

to execution under TRIA and the ATA. See Ex. 2, Sworn Declaration at ¶¶ 34-35.




                                             10
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 14 of 18




                    ii. The Claim Is Based on an Act of Terrorism

      The ATA Final Judgment satisfies the second element of TRIA because it is

“for a claim based on an act of terrorism.” Weininger, 462 F. Supp. 2d at 479. The

Southern District found that the Defendants’ conduct constituted an act of

international terrorism. See ATA Final Order at 6. That court found that the

Defendants’ kidnapped Caballero’s father in Colombia, tortured him, and then killed

him to “send a message to other potentially uncooperative landowners in the region

that resistance to (or failure to comply with) Defendant’s demand would not be

tolerated and would result in them being targeted for kidnapping for ransom and/or

assassination.” See id. (quoting Compl. at ¶ 5).

                   iii. The Accounts Are “Blocked Assets” of a Terrorist Party

      To satisfy the third element of TRIA, the assets must be “blocked” assets within

TRIA’s meaning. Weininger, 462 F. Supp. 2d at 479. This is the case here.

      As a preliminary matter, OFAC administers various economic sanctions

programs authorized by the IEEPA. See 50 U.S.C. §§ 1701–1706.3 OFAC’s power

includes the authority to “designate” persons and entities to thus “block” that person




3
 In 2001, the President issued Executive Order 13224 (“E.O. 13224”) under the
IEEPA, authorizing the Secretary of Treasury to block certain assets and to
promulgate related rules and regulations. The Secretary of Treasury delegated that
authority to OFAC. See 31 C.F.R. § 594.802. E.O. 13224 also gives the Secretary of
State blocking power.
                                             11
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 15 of 18




or entity’s assets. Only assets that are “blocked” are executable under TRIA. TRIA

defines “blocked assets” as “any asset seized or frozen by the United States under

section 5(b) of the Trading With the Enemy Act (50 U.S.C. App. 5(b)) [(“TWEA”)]

or under sections 202 and 203 of the [IEEPA].” TRIA § 201(d)(2)(A).

      Here, statutory authority for execution under TRIA is also found under the

Antiterrorism Act. See 18 U.S.C. § 2333(e) (2020). If a terrorist party is designated as

a Specially Designated Narcotics Trafficking Kingpin (“SDNTK”) under the Kingpin

Act, assets of such Kingpin are blocked assets also executable under TRIA. See id.

Further, if one or more blocked persons, either directly or indirectly, owns in the

aggregate 50 percent or more of an entity, that entity is considered a blocked person.

See U.S. Dep’t Treasury, Revised Guidance on Entities Owned by Persons Whose

Property and Interests in Property are Blocked, (Aug. 13, 2014). As explained by Mr.

McBrien, the assets of Montelongo are all considered blocked assets. See Ex. 2, Sworn

Declaration at ¶¶ 34-35.

      Here, discovery has revealed that non-party SoundExchange, Inc. is holding

blocked assets in the putative name of, or for the benefit of, Montelongo. Because

Montelongo is a blocked party, his assets are deemed blocked and available to satisfy

the compensatory damages portion of Mr. Caballero’s ATA Final Judgment under

TRIA and Section 2333(e) of the ATA.



                                             12
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 16 of 18




                   iv. Execution Helps Satisfy Mr. Caballero’s Award for
                       Compensatory Damages

      The last element for execution under TRIA requires that “execution is sought

only to the extent of any compensatory damages.” Weininger, 462 F. Supp. 2d at 479.

The ATA Final Judgment awarded Mr. Caballero $45 million in actual, compensatory

non-economic damages, and $1,729,667.00 in actual compensatory economic

damages. See ATA Final Judgment at 1. Because Mr. Caballero seeks enforcement

only as to the outstanding portion of the compensatory damages award (i.e.

$45,810,635.02) plus interest, this TRIA requirement is satisfied.4

      E. California Execution Statutes Govern Procedure

      Federal Rule of Civil Procedure 69(a)(1) governs post-judgment TRIA

executions. See Stansell, 771 F.3d at 730 (holding that TRIA did not preempt Florida

collections statutes such that the plaintiff needed to follow the requirements of Florida

law applicable in that case). Because TRIA does not preempt the California Code of

Civil Procedure, such procedure governs the procedural steps necessary to execute on

the ATA Final Judgment.

      As Plaintiff’s ATA Final Judgment is a money judgment, the procedural aspect

of these collection proceedings is governed by Sections 695.010 through 709.30,


4
 Mr. Caballero has collected some funds from his earlier state court action and has
subtracted that amount from his compensatory damages award in the federal ATA
case in order to arrive at the total set forth herein.
                                             13
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 17 of 18




California Code of Civil Procedure, appliable to the collection of money judgments.

Pursuant to Section 699.080(a)(3), (5) and (7), a writ of execution is the proper writ

used to attach personal property, deposit accounts and accounts receivable or general

intangibles. The Writ of Execution and notice of levy may be served on a third person

pursuant to Section 701.010(a), California Code of Civil Procedure and is enforceable

against all property unless otherwise provided by law pursuant to Section 699.710,

California Code of Civil Procedure.

      Undersigned counsel has attached hereto as Exhibit 3 a proposed Writ of

Execution (EJ 130) and accompanying Notice of Levy (EJ 150). Because Plaintiff

Antonio Caballero has met the requirements set forth in TRIA, the ATA, and the

California Code of Civil Procedure, he respectfully requests that the Court grant him

the relief set forth below.

      F. Conclusion

      Julio Cesar Alvarez Montelongo is an agent or instrumentality of the FARC.

The blocked assets of Montelongo are “blocked assets” under TRIA.

      WHEREFORE Plaintiff requests entry of an Order:

        i.   Determining that Julio Cesar Alvarez Montelongo is an agent or

             instrumentality of the FARC; and




                                             14
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
        Case 4:20-mc-80146-JST Document 5 Filed 08/31/20 Page 18 of 18




        ii.   Determining that Julio Cesar Alvarez Montelongo’s assets are blocked

              assets and are executable under TRIA towards satisfaction of the ATA

              Final Judgment.

       iii.   Authorizing the issuance of a Writ of Execution to attach any assets

              within this Court’s jurisdiction in the putative names of, held for the

              benefit of, or that were blocked due to their association with, Julio Cesar

              Alvarez Montelongo.


      DATED this 27th day of August 2020.

                                 Respectfully Submitted,

                                 /s/ Darren J. Devlin
                                 Darren J. Devlin, Esq. [SBN 176261]
                                 darren@resolutionfunding.net
                                 Law Offices of Jason C. Tatman, A.P.C.
                                 5677 Oberlin Drive, Suite 210
                                 San Diego, CA 92121
                                 Tel: (844) 252-6972
                                 Fax (858) 348-4976

                                 Joseph I. Zumpano (Florida Bar Number: 0056091)
                                 Pro Hac Vice Motion Pending
                                 E-mail address: jzumpano@zplaw.com
                                 Leon N. Patricios (Florida Bar Number: 0012777)
                                 Pro Hac Vice Motion Pending
                                 E-mail address: lpatricios@zplaw.com
                                 ZUMPANO PATRICIOS, P.A.
                                 312 Minorca Avenue
                                 Coral Gables, FL 33134
                                 Telephone: (305) 444-5565
                                 Attorneys of Record for Plaintiff Antonio Caballero


                                             15
Plaintiff’s Ex Parte Motion for Issuance of Post-Judgment Writ of Execution Pursuant to
Section 201(a) of the Terrorism Risk Insurance Act of 2002, Case No. 20-cv-06019
